Citation Nr: 0016434	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as caused by exposure to radiation.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to April 
1961.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997, from 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  No competent medical evidence or opinion has been 
presented which indicates that the veteran currently has skin 
cancer.

2.  No competent medical evidence or opinion has been 
presented which indicates that the veteran's skin tags and 
sebaceous cyst are in any way related to his remote active 
military service or to his claimed exposure to radiation.


CONCLUSION OF LAW

The veteran's claim for service connection for skin cancer as 
due to exposure to radiation is not well grounded and is 
denied.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefor is not 
plausible and accordingly is not well grounded.  The Court, 
in a case in which a veteran sought service connection for 
hypertension, found that, "[b]ecause of the absence of any 
evidence of current hypertension....appellant's claim is not 
plausible and, therefore, not well grounded."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant case, 
there has been no showing that the veteran currently has skin 
cancer.

A radiation exposed veteran is a veteran who participated in 
a radiation risk activity during service.  A radiation risk 
activity includes onsite participation in an atmospheric 
detonation of a nuclear device.  Onsite participation means 
during the official operational period of an atmospheric 
nuclear test, presence at the test site or performance of 
official military duties in connection with ships, aircraft, 
or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(i), (ii), (iii) (1999).

The following diseases listed shall be service-connected if 
they become manifest in a radiation exposed veteran, provided 
the rebuttable presumption provisions of §3.307 are 
satisfied:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, and 
cancer of the urinary tract.  38 C.F.R. §§ 3.307, 
3.309(d)(1), (2) (1999).

Where the following criteria are met, a claim based on 
exposure to ionizing radiation will be referred to the 
Department of Veterans Affairs (VA) Under Secretary for 
Benefits for consideration if the veteran was exposed to 
ionizing radiation and subsequently developed a radiogenic 
disease which first became manifest as follows; bone cancer 
within 30 years of exposure, leukemia at any time after 
exposure, posterior subscapular cataracts six months or more 
after exposure, and other radiogenic diseases five or more 
years after exposure.  38 C.F.R. § 3.311(b)(1) (1999).

Radiogenic disease shall include the following:  All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer and any other cancer.  38 C.F.R. § 3.311(b)(2) (1999).  

A dose estimate shall be considered from a "credible source" 
if prepared by a person or persons certified by an 
appropriate professional body and if based on analysis of the 
facts and circumstances of the particular claim.  38 C.F.R. § 
3.311(a)(3)(ii) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

A review of the medical evidence of record shows the veteran 
noted to have a skin tag and a small sebaceous cyst on his 
back, which was noted to be not infected and nontender in 
September 1996.  The report of a VA general medical 
examination, conducted in March 1997 shows no complaints of 
skin cancer.  It was noted that the skin of the face revealed 
no recurrent skin malignancies.  The medical evidence within 
the claims folder is otherwise negative for findings 
regarding the skin.

As noted above, evidence of a current disability must be 
presented to render a claim well grounded.  The veteran has 
supplied no evidence of a current skin disability, or skin 
cancer.  Service connection cannot be granted for a 
disability that is not currently manifested, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
service connection for skin cancer could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that his claim for 
service connection for a skin disorder is not well grounded 
and is therefore denied.


ORDER

Entitlement to service connection for skin cancer is denied.


REMAND

Entitlement to service connection for a psychiatric disorder 
was first denied in December 1965.  That rating decision was 
upheld by a Board decision dated in September 1966.  The 
veteran has attempted to reopen his claim on several 
occasions.  The last denial occurred in December 1974.  In 
October 1997 the veteran again indicated that he wished to 
attempt to reopen his claim.  In a rating decision of June 
1997 the RO denied the veteran's claim for service connection 
for a psychiatric disorder based on a determination that he 
had not provided new and material evidence to reopen such a 
claim.  At the time the RO considered this claim, involving 
the issue of whether new and material evidence had been 
submitted to reopen the previously denied claim, VA applied 
the materiality test adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Pursuant to the Colvin 
test, evidence was considered material when it was probative 
of the issue at hand, and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1999), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in its July 1998 Statement of the Case 
the RO held that to justify reopening there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both old and new, would 
change the outcome.  

Under these circumstances, the Board finds that entering a 
final determination on the issue of new and material evidence 
would be fundamentally unfair without the veteran being 
afforded the opportunity to have the RO review his claim 
based on the less strict standard prescribed by Hodge and 38 
C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board also notes that the record contains evidence which 
indicates that the veteran was granted a Social Security 
Disability award based on information submitted by a VA 
medical facility.  This determination is dated in January 
1997 and refers to evidence which is dated beginning in 
December 1995.  The VA medical records in the claims folder 
begin in September 1996.  The Board concludes that an effort 
should be made to secure the referenced VA medical records 
dated from 1995 to September 1996.

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  The veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) on the issue 
of whether the veteran submitted new and 
material evidence to reopen a claim for 
service connection for a psychiatric 
disorder.  The SSOC must contain a 
citation to 38 C.F.R. § 3.156 and a 
discussion of whether new and material 
evidence has been submitted to reopen the 
claim based on this criteria.  If new and 
material evidence is determined to have 
been submitted, the old and new evidence 
should be considered in accordance with 
the provisions of 38 U.S.C.A. § 7261(a).  
The reasons for each determination made 
in this case should also be provided.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

2.  The RO should contact the Social 
Security Administration and request 
copies of the records which formed the 
basis for the veteran's disability 
determination.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to afford due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



